11/01/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                             Case Number: DA 21-0251


                                        DA 21-0251
                                     _________________

DAVID RAFES,

             Plaintiff and Appellant,

      v.                                                            ORDER

JOSH McMILLAN and RICK DAWSON,

             Defendants and Appellees.
                                     _________________


       This Court reviews briefs to ensure compliance with Rules 11 and 12 of the
Montana Rules of Appellate Procedure. After reviewing the Appellee’s opening brief
filed electronically on November 1, 2021, this Court has determined that the brief does
not comply with Rule 11(3)(b) and must be resubmitted. Appellee’s response brief is not
double spaced. Therefore,
       IT IS ORDERED that the referenced brief is rejected.
       IT IS FURTHER ORDERED that within ten (10) days of the date of this Order the
Appellee shall electronically file with the Clerk of this Court a revised brief containing
the revisions necessary to comply with the specified Rule and that the Appellee shall
serve copies of the revised brief on all parties of record;
       IT IS FURTHER ORDERED that no changes, additions, or deletions other than
those specified in this Order may be made to the brief as originally filed; and
       IT IS FURTHER ORDERED that the times for any subsequent briefing contained
in M. R. App. P. 13 shall run from the date of filing of the revised brief.
       The Clerk is directed to provide a true copy of this Order to the Appellee and to all
parties of record.




                                                                                   Electronically signed by:
                                                                                       Ingrid Gustafson
                                                                              Justice, Montana Supreme Court
                                                                                      November 1 2021